                 Case 1:21-cv-00126-N/A Document 1                       Filed 03/22/21           Page 1 of 3

                                                                                                      Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                                         FORM 1

Danfoss LLC,

                             Plaintiff,
                                                                                        SUMMONS
            v.
                                                                                  1:21-cv-00126
UNITED STATES,

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                    /s/ Mario Toscano
                                                                        Clerk of the Court

                                                         PROTEST
Port of
                                                                Date Protest Filed:   February 12, 2020
Entry:           Chicago, Illinois (3901)
Protest                                                         Date Protest
Number:          3901-20-106726                                 Denied:               October 23, 2020
Importer:        Danfoss LLC

Category of
Merchandise:      Variable frequency drive controllers

                                 ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of            Date of                Entry                   Date of       Date of
    Number                  Entry            Liquidation             Number                   Entry       Liquidation
9PM-26360455                9/19/2018           8/16/2019         9PM-26361347                9/22/2018    8/16/2019
9PM-26360463                9/19/2018           8/16/2019         9PM-26361388                9/22/2018    8/16/2019
9PM-26360471                9/19/2018           8/16/2019         9PM-26361396                9/22/2018    8/16/2019
                                            Please see attached continuation sheet.
                                                   Continued on Form 1-3.



Port Director,                                                                 William R. Rucker
U.S. Customs and Border Protection                                             Faegre Drinker Biddle & Reath
Port of Chicago                                                                191 N. Wacker Drive, Suite 3700
5600 Pearl St.                                                                 Chicago, IL 60606
Rosemont, IL 60018                                                             (312) 569-1157
             Case 1:21-cv-00126-N/A Document 1                            Filed 03/22/21            Page 2 of 3

                                                                                                              Form 1-2
                               CONTESTED ADMINISTRATIVE DECISION


                                         Appraised Value of Merchandise

                                             Statutory Basis                                  Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                           Protest Claim
                              Paragraph or                                         Paragraph or
   Merchandise                                                 Rate                                                     Rate
                              Item Number                                          Item Number

                                                      25% Section 301 duty                                     Excluded from
                                9903.88.01                                            9903.88.10
 Variable frequency                                           rate                                            Section 301 duties
 drive controllers for
    electric motors
                               8504.40.4000                    Free                  8504.40.4000                       Free


                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a) ] an d th e Pr o t e st C la i m :
Liquidation with assessment of Section 301 tariffs – the subject products are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                      __________/s/ William R. Rucker ____________
                                                                                    Signature of Plaintiff's Attorney


                                                                                    March 22, 2021
                                                                                           Date
         Case 1:21-cv-00126-N/A Document 1              Filed 03/22/21   Page 3 of 3

                                                                                 Form 1-3
                                SCHEDULE OF PROTESTS

                                 Chicago, Illinois (3901)
                                        Port of Entry


    Protest      Date Protest   Date Protest        Entry             Date of          Date of
   Number           Filed          Denied          Number              Entry         Liquidation
3901-20-106726    2/12/2020      10/23/2020      9PM-26361412        9/22/2018        8/16/2019
3901-20-106726    2/12/2020      10/23/2020      9PM-26361438        9/24/2018        8/16/2019
3901-20-106726    2/12/2020      10/23/2020      9PM-26361446        9/24/2018        8/16/2019
3901-20-106726    2/12/2020      10/23/2020      9PM-26361453        9/24/2018        8/16/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26361727        9/25/2018        8/16/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26361735        9/25/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26361990        9/25/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26362386        9/25/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26362402        9/25/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26362956        9/27/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363129        10/1/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363137        9/30/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363145        9/28/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363160        9/28/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363178        9/28/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363251        9/28/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363509        9/30/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363517        9/30/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26363525        9/30/2018        8/23/2019
3901-20-106937    2/18/2020      10/23/2020      9PM-26364077        10/1/2018        8/23/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367088       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367096       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367104       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367112       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367120       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367138       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367146       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367179       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367187       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367203       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367229       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367245       10/16/2018         9/6/2019
3901-20-107474    2/27/2020      10/26/2020      9PM-26367278       10/16/2018         9/6/2019




                                               If the port of entry shown
                                               above is different from the
                                               port of entry shown on the
                                               first page of the summons,
                                               the address of the District
                                               Director for such different
                                               port of entry must be given
                                               in the space provided.
